Since the rendering of the opinion in this case on the 14th of January, there has been filed an unusually elaborate motion for a rehearing, and also an affidavit intended to be in support of the motion. The substance of the affidavit is that since the filing of the opinion, in a conversation with the attorney for the traverser, Dr. Branham, a witness who was present at the autopsy and had testified for the State as to the cause of death, had said that he had committed an error in his evidence. Assuming everything contained in the affidavit to be true, it is impossible to see how it can properly be considered by this Court. The matter contained in the affidavit was not before the Court below at the time of the trial there. Even if the facts set out in the affidavit could properly be regarded in the light of newly discovered evidence, which *Page 410 
they clearly are not, they would constitute at best a ground upon which to found a motion for a new trial in the lower Court, if they had been presented at the proper time, but not a basis for a re-argument in this Court.
It appears from the motion for a re-argument that the counsel for McCleary misapprehended the language of this Court in its opinion when it was said, "that the evidence produced on behalf of the defense is not sufficiently clear as to the involuntary character of that confession to exclude the admission of it." There was no intent to depart from the well recognized rule that where the confession of the commission of a crime is sought to be offered in evidence, the burden is upon the State to show that the confession so offered was the voluntary act of the accused, but in the view of this Court that burden had been met. The rule does not of course mean that such evidence shall be absolutely uncontradicted. In most cases where an alleged confession is offered there is some contradiction as to the circumstances under which it was made, and it then becomes necessary for the trial Court to weigh the evidence, as was done in Nicholson v.State, 38 Md. 141, and admit or reject the confession according as the Court shall conclude that the State has met the burden of establishing the voluntary character of the confession. That was what was done in this case. But beyond and in addition to this, while the evidence given as to the circumstances under which the confession was made is to be considered in determining its admissability, it is also to be considered in determining the weight to be given to the facts embodied in it, that is the substance of the confession itself.
The motion for a re-argument will be overruled. *Page 411